DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12, 14-16, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. US 2012/0098971 herein referred to as Hansen.
Regarding claim 1, Hansen discloses an optical device (see at least Par 26, Fig 1, binocular system 20) comprising: at least one eyepiece fixed in a physical position with respect to an observer (see at least Par 29 - and (D) output optics 48 (also termed an eyepiece) that a user may utilize to see the video images; Par 76-77); and at least one image sensing assembly having an image sensor (Par 29 - (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 75),at least one electrical connection (see at least Par 28, FIG. 1,  Electrical and/or signal communication between components is represented schematically by curved lines), and an output image through the eyepiece (Par 29 - (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal, (C) a display 46 for converting the video signal into video images formed with visible light, and (D) output optics 48 (also termed an eyepiece) that a user may utilize to see the video images; Par 76); at least one objective lens (Par 29 - (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32; see at least Fig. 2-3, Par 75), the at least one objective lens and the at least one image sensing assembly forming at least one channel (see at least Fig. 3, elements 132, 134, 158, 160; Par 75, Each assembly includes a thermal camera 130. Par 79 - Due to the threaded engagement, rotation of holders 158 causes the objectives to move along barrels 160, either closer to or farther from their associated sensors; Par 26 - In contrast to strictly optical binoculars, input and output optical paths of the system do not need to connect to one another), wherein at least one of the at least one image sensing assembly and the at least one objective lens moves for focusing an image projected through the at least one eyepiece to an eye of the observer ( see at least Par 44 - Each camera may be focused independently or the cameras may be focused in unison. The focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29). 
Regarding claim 2, Hansen discloses wherein the at least one objective lens focuses in relation to the at least one image sensing assembly (see at least  Par 44- the focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29. System 20 may include a single focusing mechanism 64 capable of moving, at the same time (indicated at 66), both sensors 44 (or both objectives) closer to or farther from the objectives (or sensors).
Regarding claim 3, Hansen discloses wherein the at least one image sensing assembly independently focuses to the at least one eyepiece (see at least Par 43- Cameras 56, 58 and visualization units 60, 62 each may be focused by any suitable mechanism. Focusing may be driven manually or with a motor, among others. Furthermore, focusing of each camera or visualization unit may be controlled manually or may be controlled automatically by controller 50 (e.g., to provide autofocusing); Par 44 - Each camera may be focused independently or the cameras may be focused in unison. The focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29).
Regarding claim 6, Hansen discloses wherein the at least one electrical connection is integrated into the at least one image sensing assembly (see at least Fig. 1, elements 44, 52, 77A, 77B, Par 50 - Power supply 52 may be any mechanism for providing operating power to the system).
Regarding claim 7, Hansen discloses wherein the at least one electrical connection provides electrical connection as the at least one image sensing assembly moves for focus (see at least Par 43 - Focusing may be driven manually or with a motor, among others; Par 50- Power supply 52 may be any mechanism for providing operating power to the system. The power supply may be line power, one or more batteries, or a combination thereof, among others. The power supply may be a source of power for the controller, sensors, displays, one or more focusing mechanisms, an illuminator, a rangefinder, or any combination thereof, among others).
Regarding claim 8, Hansen discloses wherein the at least one electrical connection is integrated as part of a focus mechanism (see at least Par 43 - Focusing may be driven manually or with a motor, among others; Par 50- Power supply 52 may be any mechanism for providing operating power to the system. The power supply may be a source of power for the controller, sensors, displays, one or more focusing mechanisms).
Regarding claim 12, Hansen discloses wherein at least one of the at least one image sensing assembly and the at least one objective lens focuses through rotational movement and the other of the at least one image sensing assembly and the at least one objective lens focuses through translational movement (see at least Par 78-79 - Due to the threaded engagement, rotation of holders 158 causes the objectives to move along barrels 160, either closer to or farther from their associated sensors; Par 44- For example, both sensors may be attached to a carriage 68 that is mounted movably to the support assembly, to permit translational motion of the carriage that coordinately changes the length of the optical path from each sensor to its corresponding objective).
Regarding claim 14, Hansen discloses wherein the channel of the at least one objective lens and the at least one image sensing assembly has a non-adjustable collimation designed into the channel (see at least Fig 3, elements 132, 134, 158, 160, 162; Par 79, Fig 3 and 4 shows aspects of the focusing mechanism for objectives 132. Each objective is held in place by a holder 158 received in a respective barrel 160 formed by the system's frame 162).
Regarding claim 15, Hansen discloses wherein the at least one eyepiece is permanently fixed in relation to the at least one image sensor focus mechanism (see at least Fig 1-3, Par 46 - Visualization units 60, 62 also may be adjustable to alter their spacing from one another (and particularly the spacing of output axes 38, 40), to match the spacing between a given user's eyes. Both units may be movable with respect to support assembly 29 and one unit may be fixed and the other movable).
Regarding claim 16, Hansen discloses wherein at least one mechanical mounting assembly is integral to the eyepiece housing (see at least Fig 3, Par 27 - Monocular assemblies 26, 28 may be supported and enclosed by a support assembly 29 (also termed a frame, housing, or body).
Regarding claim 18, Hansen discloses integrated into a night vision device containing a thermal image sensor (see at least Par 75, each assembly includes a thermal camera 130. The camera receives and focuses incident infrared radiation using objective 132).
Regarding claim 20, Hansen discloses integrated into a night vision device wherein an image display is connected to the image sensing assembly (see at least Par 107- the IR binocular system may be mounted on a helmet to provide depth perception at night. see at least Par 75, each assembly includes a thermal camera 130. The camera receives and focuses incident infrared radiation using objective 132; see at least Fig 1, elements 44, 46, 77A, 77B; Par 28 - Exemplary functional and structural relationships among components of system 20 are shown  in Fig 1. Electrical and/or signal communication between components is represented schematically by curved lines).
Regarding claim 21, Hansen discloses wherein the at least one channel further comprises at least one image display (see at least Fig 1, Par 41- Each eyepiece 48 and its associated display 46 may be described as a left or right visualization unit (60 or 62); Par 75-76).
Regarding claim 22, Hansen discloses wherein the at least one image sensing assembly further comprises at least a first image sensing assembly and a second image sensing assembly (Fig. 1, Fig 3; Par 29 - Each monocular assembly 26, 28 may include (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32, (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 29 - Each sensor 44 and its associated input optics 42 may be described as a camera or a collector (56 or 58); Par 75), the first image sensing assembly having a first image sensor and the second image sensing assembly having a second image sensor (see at least Fig 1, Fig 3; Par 29- Each monocular assembly 26, 28 may include (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32, (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 29 - Each sensor 44 and its associated input optics 42 may be described as a camera or a collector (56 or 58); Par 75), wherein the first image sensor and the second image sensor are different types of imaging sensors (see at least Par 34 - Alternatively, the sensors may be set or adapted to detect different wavelength bands a visible light sensor and an infrared (SWIR, MWIR, and/or LWIR) sensor, an ultraviolet sensor and a visible light sensor, an ultraviolet sensor and an infrared sensor).
Regarding claim 23, Hansen discloses wherein the output image through the eyepiece is a combination of an image from at least the first image sensor and an image from the second image sensor (see at least Fig 10, elements 534, 536, 542; Par 93-94, FIG 10 shows a schematic view of another exemplary binocular system 520 incorporating at least one additional camera relative to system 20 (see FIG. 1). The system may include at least three cameras 522, 524, 526, each equipped with separate input optics 528, 530, 532 and sensors 534, 536, 538. The third (or higher order) camera may be integral to the system or may be a module that can be added and removed. A controller 540 may blend video signals from any combination of cameras, such as cameras 522, 524, for display by a visualization unit 542).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 herein referred to as Hansen in view of Bowen et al. US 6,288,386 herein referred to Bowen.
Regarding claim 5: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein the at least one objective lens is purged simultaneously with the at least one eyepiece and the at least one image sensing assembly. However, in a similar field, Bowen teaches wherein the at least one objective lens (Fig 1, 42) is purged simultaneously with the at least one eyepiece (30) and the at least one image sensing assembly (Fig. 2 and 16; col 2, In 17-37; col 7, In 31-56; col 8, In 28-36 sealed purge screw 56, (it is noted that since the purge takes place after final assembly, all components would be purged simultaneously)). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with the assembly of Bowen in order to in order to compensate for differences in atmospheric conditions during field operation (Bowen, col 11, In 1-11). 
Regarding claim 11: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein the at least one electrical connection is a flex circuit. However, Bowen teaches wherein the at least one electrical connection is a flex circuit (flexible printed circuit board (pcb) 25). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with the flex circuit of Bowen to allow easy connection or disconnection for assembly or maintenance (Bowen, col 11, In 1-11).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 herein referred to as Hansen in view of Kerr et al. US 4,221,966 herein referred to as Kerr.
Regarding claim 9: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein the at least one electrical connection is a slip ring type connection. However, in a similar field, Kerr teaches wherein the at least one electrical connection is a slip ring type connection (see at least, col 2, In 55-60, a slip ring assembly). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with the slip ring connection of Kerr to allow relative movement of components while still providing electrical connection (Kerr, col 2, In 52-66).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 herein referred to as Hansen in view of Hough et al. US 2010/0001927 herein referred to as Hough.
Regarding claim 10: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein the at least one electrical connection is a (see at least Fig 4, assembly slide, [0040]). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with the slip ring connection of Hough to enhance the flexibility of the device and reduce inconvenience to the user (Hough, [0004]).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 herein referred to as Hansen in view of Willey US 2010/0264310 herein referred to as Willey.
Regarding claim 13: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein both of the at least one image sensing assembly and the at least one objective lens focus through rotational movement or translational movement. However, in a similar field, Willey teaches wherein both of the at least one image sensing assembly and the at least one objective lens focus through rotational movement or translational movement ([0026], focus of both channels 11, 13 is simultaneously adjusted by rotating a single focus mechanism 17 which translates the carriage assemblies). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with the rotational or translational movement as taught by Willey to improve the focusing mechanisms with less cost (Willey, [0008]).
Regarding claim 17: Hansen discloses the inventions as described in claim 1 but does not specifically teach wherein integrated into a night vision device containing an image intensifier. However, Willey teaches wherein integrated into a night vision ([0031], FIG. 2A, night vision optical device 10. [0028], image detector 24 may be an intensifier assembly or image intensifier camera.). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen with an integrated night vision device as taught by Willey to amplify the light the human eye utilizes to perceive images (Willey, [0004]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 4, the prior art of Hansen taken either singly or in combination with any other prior art fails to suggest such an optical device including the specific arrangement:” wherein the at least one objective lens is independently purged from the at least one eyepiece and the at least one image sensing assembly”.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiCarlo et al. US 2016/0369942 and Bryant et al. US 5,943,174 are cited to show similar electronic imagers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872